BLANCHE, Justice,
dissenting.
I respectfully dissent.
It is unfortunate that the trial judge had to be candid and give reasons for judgment which resulted in a reversal of this conviction. The statement that the defendant gave, i. e., that he did not use heroin and that the heroin which the police had seized from him was for sale, in my opinion, was not subject to the Miranda warning. As this writer appreciates the situation, the defendant was not under custodial interrogation. To the contrary, it was he who called the officer to whom the statement was given, and he wanted the officer to help him get out of jail by reducing bond in exchange for giving information on heroin traffic in Scotlandville. It was during this conversation that the defendant gave his unsolicited statement.
Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971), is not applicable. The defendant in the Harris case did not invite any officers to come to his cell so he could sing to them or make a deal for information.
I would affirm the conviction.